Citation Nr: 1130092	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rectal bleeding due to external hemorrhoid and anal fissure, claimed as hemorrhoid condition.  

2.  Entitlement to service connection for a respiratory disability.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

4.  Entitlement to service connection for right arm tendonitis.  

5.  Entitlement to service connection for a psychiatric disability.  

6.  Entitlement to service connection for an eye disability.  

7.  Entitlement to service connection for sensorineural hearing loss of the right ear.  

8.  Entitlement to an initial, compensable rating for sensorineural hearing loss of the left ear.  

9.  Entitlement to an initial, compensable rating for umbilical and inguinal left herniorrhaphy, well healed, with scar.   

10.  Entitlement to a higher initial rating for chronic low back pain with paralumbar muscular spasm, evaluated as 10 percent disabling prior to February 26, 2009, 20 percent disabling from February 26, 2009 through March 28, 2010, and 40 percent disabling from March 29, 2010.  

11.  Entitlement to a higher initial rating for right elbow tendonitis, in remission, evaluated as noncompensably disabling prior to March 29, 2010, and 10 percent disabling from March 29, 2010.  

12.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, and from December 2003 to February 2005.  He additional service in the U.S. Army Reserve until his retirement in November 2005, after at least 20 years of service.  

This appeal to the Board of Veterans' Appeals (Board) arises from July 2007 and October 2007 rating decisions.  In the July 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for chronic low back pain with paralumbar muscular spasm.  The RO also granted service connection and assigned initial noncompensable ratings for umbilical and left inguinal herniorrhaphy, well healed, with scar, and for right elbow tendonitis, in remission.  Each grant of service connection was effective March 1, 2005.  The RO also denied service connection for an eye disability, right arm tendonitis, rectal bleeding due to external hemorrhoid and anal fissure, respiratory problems, and bilateral carpal tunnel syndrome.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for an eye disability, right arm tendonitis, rectal bleeding due to external hemorrhoid and anal fissure, respiratory problems, and bilateral carpal tunnel syndrome.  He also expressed disagreement with the initial ratings assigned for the service-connected low back, right elbow, and herniorrhaphy disabilities.  

In the October 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for bilateral tinnitus.  The RO also granted service connection and assigned an initial noncompensable rating for sensorineural hearing loss of the left ear.  Each grant of service connection was effective March 1 2005.  The RO also denied service connection for sensorineural hearing loss of the right ear, and major depressive disorder, single episode, severe, with psychotic features, claimed as a nervous/mental condition.  The Veteran filed an NOD with the denials of service connection and the initial ratings assigned in October 2007.  

After receipt of the September 2007 and October 2007 NODs, a statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007. 

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for sensorineural hearing loss of the left ear; umbilical and inguinal left herniorrhaphy, well healed, with scar; chronic low back pain with paralumbar muscular spasm; right elbow tendonitis; and bilateral tinnitus, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a November 2010 rating decision, the RO granted an increased, 20 percent, rating for the service-connected low back disability, effective February 26, 2009, and assigned a 40 percent rating for this disability, effective March 29, 2010.  The RO also granted an increased, 10 percent, rating for the service-connected right elbow tendonitis, effective March 29, 2010.  Despite these increased ratings, as higher ratings for these disabilities are available, and the appellant is presumed to be seeking the maximum available benefit, the Board has characterized these issues as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims for service connection.  In January 2011, the Veteran submitted records of VA treatment dated from February 2010 to August 2010.  This evidence was not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  While the evidence associated with the claims file subsequent to the January 2011 hearing is potentially pertinent to the claims for service connection for a psychiatric disability and an eye disability, as these claims are being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.

The Board notes that, in an Appeal Status Election Form completed by the Veteran in December 2010 and received at the RO in January 2011, the Veteran indicated that he had reviewed the recent VA decision and that such decision satisfied his appeal "on the following issues:  chronic low back pain (fibromyalgia), bilateral sensorineural hearing loss, rectal bleeding-hemorrhoids, respiratory problems (Gulf War Syndrome), right arm tendonitis, major depressive disorder with PTSD."  Despite this communication from the Veteran, in his January 2011 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative indicated that the issues on appeal were as indicated in the November 2010 supplemental SOC (SSOC) (the 12 issues listed on the title page of this decision).  During the January 2011 hearing, over two weeks after receipt of the Appeal Status Election Form, the Veteran and his representative clarified that there were seven issues for appellate consideration:  entitlement to service connection for rectal bleeding, claimed as hemorrhoids; a respiratory disability; bilateral carpal tunnel syndrome; right arm tendonitis; a psychiatric disability; and an eye disability; and entitlement to an initial compensable rating for scarring residuals of a herniorrhaphy.  As will be discussed below, during the hearing, the Veteran withdrew his appeal as to the issues of entitlement to service connection for sensorineural hearing loss of the right ear, and entitlement to higher initial ratings for sensorineural hearing loss of the left ear; chronic low back pain with paralumbar muscular spasm; right elbow tendonitis; and bilateral tinnitus.  

Normally, pursuant to 38 C.F.R. § 20.204 (2010), the Veteran's January 2011 Appeal Status Election Form would be sufficient to withdraw from appeal the issues of entitlement to service connection for rectal bleeding due to external hemorrhoid and anal fissure, a respiratory disability, right arm tendonitis, and a psychiatric disability; however, in light of the subsequent VA Form 646 and the clarification of the issues on appeal on the date of the hearing before the undersigned Veterans Law Judge, the Board liberally construes the Veteran's January 2011 testimony as a rescission of his withdrawal of the appeal regarding these issues.  That is, his testimony vacates or sets aside his previous indication that he wished to withdraw these claims.  As such, the claims for service connection for rectal bleeding due to external hemorrhoid and anal fissure, a respiratory disability, right arm tendonitis, and a psychiatric disability remain before the Board on appeal.

The Board addresses the claims for service connection for sensorineural hearing loss of the right ear, and entitlement to higher ratings for sensorineural hearing loss of the left ear; chronic low back pain with paralumbar muscular spasm; right elbow tendonitis; and bilateral tinnitus below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In January 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim for service connection for sensorineural hearing loss of the right ear, and the claims for entitlement to higher ratings for sensorineural hearing loss of the left ear; chronic low back pain with paralumbar muscular spasm; right elbow tendonitis; and bilateral tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant as to the claim for service connection for sensorineural hearing loss of the right ear, and the claims for higher ratings for sensorineural hearing loss of the left ear; chronic low back pain with paralumbar muscular spasm; right elbow tendonitis; and bilateral tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010). Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  On the date of the January 2011 hearing, the Veteran, through his authorized representative, withdrew from appeal the claim for service connection for sensorineural hearing loss of the right ear, and the claims for higher ratings for sensorineural hearing loss of the left ear; chronic low back pain with paralumbar muscular spasm; right elbow tendonitis; and bilateral tinnitus.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.


ORDER

The appeal as to the claim of entitlement to service connection for sensorineural hearing loss of the right ear, is dismissed.  

The appeal as to the claim of entitlement to an initial, compensable rating for sensorineural hearing loss of the left ear, is dismissed.  

The appeal as to the claim of entitlement to a higher initial rating for chronic low back pain with paralumbar muscular spasm, evaluated as 10 percent disabling prior to February 26, 2009, 20 percent disabling from February 26, 2009 through March 28, 2010, and 40 percent disabling from March 29, 2010, is dismissed.  

The appeal as to the claim of entitlement to a higher initial rating for right elbow tendonitis, in remission, evaluated as noncompensably disabling prior to March 29, 2010, and 10 percent disabling from March 29, 2010, is dismissed.  

The appeal as to the claim of entitlement to an initial rating in excess of 10 percent for bilateral tinnitus is dismissed.  

REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

As regards the claims for service connection, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the Veteran's Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

In correspondence to the Armed Forces Reserve Center (AFRC) in Fort Buchanan, Puerto Rico dated in July 2005, December 2005, September 2006, and December 2006, the RO asked that facility to verify all of the Veteran's periods of service, including which dates were ACDUTRA and which dates were INACDUTRA.  No response regarding this request was received.  Rather, the only communication from this facility to the RO is a January 2006 response in which the AFRC reported that the Veteran was retired.  In addition, in correspondence dated in March 2006, the RO asked the U.S. Army Reserve Personnel Command (ARPERSCOM) to verify all of the Veteran's periods of service, including which dates were ACDUTRA and which dates were INACDUTRA; however, ARPERSCOM has not provided such verification.  On remand, the RO should attempt to verify all periods of ACDUTRA and INACDUTRA.  The RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. 3.159(c)(2).  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, that fact should be documented, in writing, in the record.

In addition, although the Veteran has submitted copies of some of his service treatment records, his complete service treatment records from both his active duty and Reserve service have not been associated with the claims file.  In May 2005, the RO requested the Veteran's service treatment records from code 11 (ARPERSCOM), noting that his records were not on file at the Records Management Center (RMC).  In a June 2005 response, ARPERSCOM responded that all DPRIS images related to the request had been provided.  In July 2005 and December 2005, the RO requested records from the AFRC in Fort Buchanan, Puerto Rico.  As noted above, in January 2006, the AFRC responded that the Veteran had retired.  In January 2006, the RO again advised ARPERSCOM that the Veteran's service treatment records were not located at the RMC, and asked that complete medical and dental records be furnished.  In an April 2006 response, ARPERSCOM reported that DPRIS was negative for images for the Veteran.  In March 2006, the RO again requested records from ARPERSCOM.  In a June 2006 response, ARPERSCOM advised the RO that the Veteran's medical/health records were located at the VA RMC.  In September 2006, the RO requested service treatment records from the National Personnel Records Center (NPRC).  The same month, the NPRC responded that there were no service treatment records at that facility.  Also in September 2006 and, again, in December 2006, the RO made additional requests to the AFRC for the Veteran's service treatment records.  No response to either of these requests is associated with the claims file.  In June 2007, the RO made a formal finding of the unavailability of the Veteran's service treatment records.    

Despite the foregoing efforts, the request for records from the NPRC listed only the Veteran's two periods of active duty.  There is no indication that the RO requested the complete records from the Veteran's Reserve and active duty service from this facility.  While the RO requested the Veteran's service records from AFRC on numerous occasions, the only response from that facility was the January 2006 response that the Veteran was retired.  Significantly, during the January 2011 hearing, the Veteran's representative reported that there was an outstanding final Medical Board evaluation report, pertinent to the Veteran's service.  Such report was not subsequently associated with the claims file.  In light of the foregoing, the Board finds that the RO should make an additional request for the Veteran's complete service treatment records from his Reserve service.  

Further, despite the fact that the RO noted that the Veteran's records were not located at the RMC; it appears that the Veteran's claims file was transferred from the RMC to the RO in April 2005, after the Veteran filed his claim for service connection.  The Board does not find any communication from the RMC in the claims file indicating that his service treatment records are not located at that facility.  On remand, the Veteran's service treatment records should also be requested from this facility.  

In addition, the Board notes that each of the aforementioned requests for records was made using the Veteran's four letter last name, listed on the title page; however, his DD 214 for each period of active duty lists his longer last name (also reflected on the title page).  It is likely that these requests were sufficient, in that each used the correct Social Security number, and the response received from ARPERSCOM in June 2006 listed the Veteran's longer last name.  Nevertheless, as the claims are being remanded to attempt to obtain the complete service treatment records from the Veteran's Reserve service, another attempt to obtain additional service treatment records from his periods of active duty should be made using the longer last name.  

Thus, on remand, the RO should, again, attempt to obtain any service treatment records from the Veteran's periods of active duty and from his Reserve service, to include any final Medical Board evaluation report.  In making these requests, the RO should use the Veteran's complete last name, as listed on his DD 214s for each period of active duty.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.

Further, as regards the claim for service connection for an eye disability, in October 2007, the Veteran submitted statements from fellow service members in support of his claims for service connection.  A.C.M. reported that he served with the Veteran during his first period of active duty, and stated that the Veteran underwent left eye surgery in September 1969 and March 1970 at "USAH TRIPPLE, Hawaii." (Presumably, the U.S. Tripler Army Hospital).  

There is no indication that the RO has directly contacted Tripler Army Hospital to request records pertinent to the claim for service connection for an eye disability.  VA has an obligation to request records directly from that treating military facility as the appellant has provided sufficient information to identify and locate the potential custodian of records.  Sheed v. Derwinski, 2 Vet. App. 256, 259 (1992).

Accordingly, the RO should undertake appropriate action to obtain all service treatment records from Tripler Army Hospital.  The RO is reminded that, in requesting records from Federal facilities, efforts to assist should continue until either the records are obtained, or sufficient evidence indicating that the records sought do not exist, or that further efforts to obtain those records would be futile, is received.  See 38 C.F.R. § 3.159(c)(2).

Review of the claims file reveals that there are pertinent VA treatment records outstanding.  In his statement received in October 2007, A.C.M. reported that the Veteran underwent left eye surgery in 1971 at the San Juan VA Medical Center (VAMC).  In addition, during the January 2011 hearing, the Veteran testified that he was currently seen in the respiratory clinic at the San Juan VAMC and received treatment for his eye disability from that facility.  He added that he also received treatment from a psychiatrist at the Ponce Outpatient Clinic (OPC).  

While records of treatment from the Caribbean Healthcare System (to include the San Juan VAMC and the Ponce OPC), dated from February 2002 to August 2010, have been associated with the claims file, these records do not include treatment at the respiratory clinic.  The statement from A.C.M. reflects that earlier VA treatment records are available.  Moreover, the Veteran's January 2011 testimony suggests that more recent records are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Caribbean Healthcare System (to include the San Juan VAMC and the Ponce OPC), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Additionally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As regards the claim for service connection for rectal bleeding due to external hemorrhoid and anal fissure, service treatment records submitted by the Veteran reflect that, in January 1983, apparently during a period of INACDUTRA, the Veteran complained of rectal bleeding.  Examination revealed rectal fissure with slight active bleeding.  The assessment was fissure in ano.  Records of VA treatment dated from October 2002 to August 2010 include complaints regarding and findings of hemorrhoids.  The diagnoses on VA General Medical examination in June 2005, included external hemorrhoid, no bleeding at present; anal fissure, in healing process; and rectal bleeding, stable, controlled, due to external hemorrhoid and anal fissure.  Subsequently, a September 2005 medical examination for retention in the Reserves noted that the Veteran's significant or disqualifying defects included rectal bleeding.  A gastroenterology evaluation for colonoscopy was recommended.  Private colonoscopies performed in May 2007 and January and March 2009 revealed hemorrhoids.  During the January 2011 hearing, the Veteran testified that he had hemorrhoids in service and continued to suffer from hemorrhoids.  

The Veteran is competent to describe hemorrhoids, as such are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the Veteran's January 2011 testimony suggests a continuity of symptomatology of hemorrhoids since service, which he is also competent to report.  See Charles v. Principi, 16 Vet. App. 370 (2002).  This report of a continuity of symptomatology suggests a link between his current complaints regarding hemorrhoids and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Although the June 2005 VA examination included diagnoses of a hemorrhoid, anal fissure, and rectal bleeding, no etiology opinion was provided.  In light of the evidence of record, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

As regards the claim for service connection for a respiratory disability, in their statements submitted in October 2007, O.S. and W.R., who each reported serving with the Veteran during his second period of active duty, each indicated that they observed the Veteran having respiratory problems during service.  An April 2006 record of private treatment includes a diagnosis of rule out asthma.  During the January 2011 hearing, the Veteran testified that he had bronchitis while stationed in Kuwait, due to the amount of dust and gases in the environment.  He reported that he currently had a respiratory condition and had been diagnosed with sleep apnea.  

As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In adjudicating the claim for service connection for a respiratory disability, the RO has not considered the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to compensation for certain disabilities due to undiagnosed illness and, in light of the evidence of record, the RO must do so in order to optimally develop the Veteran's claim.  See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Further, in light of the reports of breathing problems during service, his service in the Southwest Asia Theater of operations during the Persian Gulf War, and his current complaints of breathing problems, the Board finds that a VA medical examination and opinion, by an appropriate physician, would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

VA examinations would also be helpful in adjudicating the claim for service connection for bilateral carpal tunnel syndrome and right arm tendonitis.  Notably, Reserve records associated with the claims file reflect that, during a field training exercise during a November 2002 drill, the Veteran injured himself when he fell to the ground.  During treatment in December 2002, the Veteran reported that, after his fall during the field training exercise, he felt pain in his right hand.  

Bilateral carpal tunnel syndrome was listed as a significant or disqualifying defect in the Veteran's September 2005 medical examination for retention in the Reserves.  A November 2007 record of treatment from a private physician, Dr. D.E.C.L., indicated that electrodiagnostic studies revealed a right carpal tunnel syndrome.  More recently, a February 2009 record of VA treatment notes that November 2007 EMG/NCS testing revealed bilateral carpal tunnel syndrome.  During the January 2011 hearing, the Veteran testified that his wrists were injured from carrying his rifle for many hours a day during training in preparation for departure to Iraq.  In light of the evidence of bilateral carpal tunnel syndrome in September 2005, the Veteran's assertion of in-service injury, and the evidence indicating current carpal tunnel syndrome, the Board finds that a VA medical examination and opinion, by an appropriate physician, would also be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

Additionally, during the January 2011 hearing, the Veteran's representative reported that, during his separation examination, the Veteran complained of right hand tendonitis.  In a September 2005 Report of Medical History, the Veteran described right arm tendonitis; however, on examination for retention in the Reserves, completed the same day, clinical evaluation of the upper extremities was normal.  The Veteran's list of significant or disqualifying defects included right elbow tendonitis; however, as noted above, service connection for right elbow tendonitis has already been established.  An August 2005 record of treatment from Saint Luke's Memorial Hospital includes a diagnostic impression of tendonitis.  The Veteran testified during the January 2011 hearing that he currently had problems with tendonitis.  Considering the foregoing, and, in light of the fact that the claims are being remanded for other development, a VA medical examination and opinion, by an appropriate physician, would also be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A.  

The Board observes that, regarding the claim for service connection for a psychiatric disability, on VA General Medical examination in June 2005, the examiner noted that the Veteran looked depressed and anxious, with nightmares and visual hallucinations.  Service treatment records from the Veteran's Reserve service, dated from March 2005 to September 2005, submitted by the Veteran, include findings of PTSD, depressed mood, and anxiety.  VA and private treatment records dated from June 2005 to August 2010 include findings of major depressive disorder, with psychotic features, early onset Alzheimer's dementia, and generalized anxiety disorder.  Significantly, in a May 2007 psychiatric report for the Social Security Administration (SSA) the Veteran's VA psychiatrist rendered Axis I diagnoses of major depression with psychotic features and early onset Alzheimer's dementia.  While the Veteran was afforded a VA examination in conjunction with his claim for service connection for a psychiatric disability in August 2007, no diagnosis was rendered because the Veteran reportedly did not cooperate with the examination.  Nevertheless, in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the United States Court of Appeals for Veterans Claims held that if a veteran had a disability "at some point during the processing of his claim," this satisfied the service connection requirement for manifestation of current disability.  Id.  Despite the evidence of a current psychiatric disability in the VA and private treatment records, the August 2007 VA examiner did not consider or address these diagnoses.  

Because VA undertook to provide a VA examination to evaluate the claimed psychiatric disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, a VA medical examination to obtain a nexus opinion regarding this claimed disability is warranted.  

Similarly, as regards the claim for service connection for an eye disability, on separation examination in August 1970, the Veteran was noted to have bilateral pterygium and decreased visual acuity in the left eye, corrected by glasses.  On examination for enlistment in the Army Reserve in October 1982, a diagnosis of pterygium, right eye, was noted.  Medical records from his period of Reserve service, dated in 2004 and 2005 also include findings of pterygium, right eye more than left eye.  The diagnoses following VA general medical examination in June 2005 included pterygium in the right eye, but no nexus opinion was provided.  Later that month, the Veteran was afforded a VA eye examination.  He complained of halos at night when seeing lights.  The diagnoses following examination were pterygium, incipient senile cataracts, and asymptomatic exotropia.  The examiner opined that the Veteran's loss of vision was caused by or a result of his refractive error and his symptoms were most likely caused by or a result of the incipient senile cataracts.  Despite the evidence of pterygium during service, neither VA examiner provided a nexus opinion regarding the diagnosed eye disabilities.  Accordingly, a VA medical examination to obtain a nexus opinion regarding this claimed disability is also warranted.  See Barr, 21 Vet. App. at 312.  

As regards the claim for an initial, compensable rating for umbilical and inguinal left herniorrhaphy, well healed, with scar, the record reflects that this disability was most recently evaluated during an April 2010 VA examination.  The examiner noted that the Veteran had a scar from his umbilical herniorrhaphy.  The umbilical herniorrhaphy as well as the inguinal left herniorrhaphy were each described as well-healed.  The examiner did not provide any information as to the size of the scar, nor did he indicate whether there were any objective indications that the service-connected scar was painful or otherwise causative of limitation of function.  During the January 2011 hearing, the Veteran testified that his scar from the surgical repair of his hernia was painful.  

To ensure that the record reflects the current severity of this disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to him by the pertinent VA medical facility.

The Board also finds that further notification action regarding the claim for service connection for a respiratory disability and the claim for an initial compensable rating for umbilical and inguinal left herniorrhaphy, well healed, with scar, is warranted.  

Notice requirements under the Veterans Claims Assistance Act of 2000 (VCAA) essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  [Parenthetically, the Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in the claimant's possession.]

In this appeal, in May 2005 and May 2006 VCAA notice letters, the RO advised the Veteran of the information and evidence needed to substantiate his claim for service connection for a hernia condition, and his claim for service connection for respiratory problems, respectively.  Each of these letters also addressed what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  On remand, however, the Veteran should be furnished a VCAA letter which includes notice of the information and evidence necessary to substantiate the claim for service connection for a respiratory disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 . This letter should also provide notice of the information and evidence necessary to substantiate the claim for a higher rating for his service-connected umbilical and inguinal left herniorrhaphy, well healed, with scar.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claim for higher rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, cited to above, is appropriate.  The RO's readjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.  

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include a March 2005 appointment request, records of treatment from Saint Luke's Memorial Hospital (dated from April 2005 to May 2005), a March 2007 SSA General Medical Report completed by Dr. J.R.P-V., and an undated note, apparently from Dr. C.I.D.S. (the Veteran's VA psychiatrist)-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include a March 2005 appointment request, records of treatment from Saint Luke's Memorial Hospital (dated from April 2005 to May 2005), a March 2007 SSA General Medical Report completed by Dr. J.R.P-V., and an undated note, apparently from Dr. C.I.D.S. (the Veteran's VA psychiatrist)-and translate those items into English.  The translated documents should be associated with the claims file.

2. The RO should again contact the NPRC, the Department of the Army, the Veteran's Army Reserve Unit, the RMC, and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA and to request service treatment records from the Veteran's active duty and Reserve service.  In making these requests, the RO should use the Veteran's complete last name, as listed on his Form DD 214s.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

The RO is reminded that it should continue efforts to verify the Veteran's service information and to obtain outstanding service treatment records until either the information is received, or until it receives specific information that the information sought does not exist or that further efforts to obtain it would be futile.  All records and/or responses received should be associated with the claims file.

3.  The RO should undertake appropriate action to obtain all outstanding service treatment records from the Tripler Army Hospital (to include any records of left eye surgery in September 1969 and March 1970), to include requesting the records directly from this facility.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The RO is reminded that it should continue efforts to procure the Veteran's service treatment records from the aforementioned facility until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and/or responses received should be associated with the claims file.

4.  The RO should obtain any records of evaluation and/or treatment for any of the disabilities remaining on appeal from the Caribbean Healthcare System (to include the San Juan VAMC and the Ponce OPC), dated prior to February 2002 and since August 2010.  The RO should specifically request any records of eye surgery at the San Juan VAMC dated in 1971 as well as any records of treatment from the respiratory clinic.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

5.  The RO should send to the Veteran and his representative a VCAA-compliant letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  The RO should explain how to establish entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and how to substantiate the claim for a higher rating for the service-connected umbilical and inguinal left herniorrhaphy, well healed, with scar, as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

6.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7. After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examinations, by appropriate physicians, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Rectal bleeding due to external hemorrhoid and anal fissure - The examiner should clearly identify all current disabilities related to the Veteran's claimed external hemorrhoid and anal fissure.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service, to include any period of ACDUTRA. In providing this opinion, the examiner should address whether any such disability, which pre-existed the period of active duty from December 2003 to February 2005, was aggravated (i.e., permanently worsened) beyond its natural progression during or as a result of active service.

Respiratory disability - The examiner should note all reported symptoms related to the Veteran's claimed respiratory disability.  The examiner should specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity or are due to undiagnosed illness.  If there are any known diagnostic entities to which the Veteran's complaints of breathing problems are attributable, the examiner should offer an opinion, with respect to each disability, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service, to include any period of ACDUTRA.

Bilateral carpal tunnel syndrome - The examiner should clearly indicate whether the Veteran has current bilateral carpal tunnel syndrome.  Then, with respect to any such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during INACDUTRA. 

Right arm tendonitis - The examiner should clearly indicate whether the Veteran has current right arm tendonitis.  Then, with respect to any such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service, to include any period of ACDUTRA, or any injury incurred during INACDUTRA. 

Psychiatric disability - The examiner should clearly identify all current psychiatric disabilities.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service, to include any period of ACDUTRA.  In providing this opinion, the examiner should consider and address the post-service findings of major depressive disorder, with psychotic features, early onset Alzheimer's dementia, and generalized anxiety disorder, as discussed above.  

Eye disability - The examiner should clearly identify all current eye disabilities.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service, to include any period of ACDUTRA.  In providing this opinion, the examiner should address whether any such disability, which pre-existed the period of active duty from December 2003 to February 2005, was aggravated (i.e., permanently worsened) beyond its natural progression during or as a result of active service.

Umbilical and inguinal left herniorrhaphy, well healed, with scar - The examiner should provide a detailed description of any residuals of the service-connected umbilical and inguinal left herniorrhaphy, to include scarring, to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether any such scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.  

8.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority (to include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in adjudication of the claim for service connection for a respiratory disability).  The RO's adjudication of the claim for a higher initial rating for umbilical and inguinal left herniorrhaphy, well healed, with scar, should include consideration of whether staged rating, pursuant to Fenderson (cited to above), is warranted.

11.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


